        Case 1:21-cv-03012-WMR Document 1 Filed 07/27/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 UNITED STATES OF AMERICA,

      Plaintiff,

                                                 Civil Action No:
              v.

 2011 MERCEDES BENZ GL450 WITH VIN

 4JGBF7BE2BA644472,

      Defendant.



                    VERIFIED COMPLAINT FOR FORFEITURE

      COMES NOW the United States of America, Plaintiff in the above-styled

action, by Kurt R. Erskine, Acting United States Attorney, and Norman L. Barnett,

Assistant United States Attorney, for the Northern District of Georgia, pursuant to

21 U.S.C. §§ 881(a)(4), and files this verified Complaint for Forfeiture, showing the

Court as follows:

                           NATURE OF THE ACTION

1.    On or about January 27, 2021, the Drug Enforcement Administration

      (“DEA”), Atlanta’s Financial Investigations Team (“FIT”), and the Gwinnett

      County Police Department’s Special Investigations Section (“SIS”) seized a
                                         1
       Case 1:21-cv-03012-WMR Document 1 Filed 07/27/21 Page 2 of 8




     2011 Mercedes Benz GL450, VIN 4JGBF7BE2BA644472, (“DEFENDANT

     VEHICLE”) while executing arrest and search warrants for Michael

     Anthony Coleman at 3133 Canter Way, Duluth, Gwinnett County, Georgia,

     within the Northern District of Georgia.

2.   The arrest warrant was based on marijuana trafficking charges.

3.   The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

     §§ 1345 and 1355.

4.   This Court has in rem jurisdiction over DEFENDANT VEHICLE pursuant to

     28 U.S.C. § 1355(b)(1)(A) because the acts or omissions giving rise to the

     forfeiture occurred in this district.

5.   Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because

     the acts or omissions giving rise to the forfeiture occurred in this district,

     and pursuant to 28 U.S.C. § 1395 because the property is located in this

     district.

                           FORFEITURE STATUTES

6.   Pursuant to 21 U.S.C. § 881(a)(4), all conveyances, including vehicles, which

     are used, or are intended for use, to transport, or in any manner to facilitate

     the transportation, sale, receipt, possession, or concealment of controlled




                                             2
        Case 1:21-cv-03012-WMR Document 1 Filed 07/27/21 Page 3 of 8




      substances in violation of 21 U.S.C. §§ 841 and 846 are subject to seizure and

      forfeiture to the United States.

                            FACTUAL BACKGROUND

A. Coleman transported 20 pounds of marijuana in DEFENDANT VEHCILE
   on August 20, 2020

7.    On August 20, 2020, DEA agents, Atlanta FIT, and Gwinnett County PD SIS

      conducted surveillance of Coleman as he traveled in DEFENDANT

      VEHICLE.

8.    Task Force Officer Steve Kinard observed Coleman pull into the parking lot

      of Little Tokyo Restaurant, located at 2096 Buford Dam Rd, Buford,

      Gwinnett County, Georgia 30518.

9.    TFO Kinard observed Coleman park DEFENDANT VEHICLE next to a

      Cadillac, exit DEFENDANT VEHICLE, retrieve a large cardboard box from

      the occupant of the Cadillac, place the box in DEFENDANT VEHCILE, and

      drive away.

10.   TFO Kinard followed Coleman as he drove the DEFENDANT VEHICLE out

      of the parking lot.

11.   Gwinnett County Police officers stopped Coleman for traffic and equipment

      violations while he was driving DEFENDANT VEHICLE.



                                         3
        Case 1:21-cv-03012-WMR Document 1 Filed 07/27/21 Page 4 of 8




12.   During the traffic stop, officers made contact with Coleman, the sole

      occupant of DEFENDANT VEHILCE, and obtained verbal consent to search

      the vehicle.

13.   Coleman voluntarily said he had approximately 20 pounds of marijuana

      inside a box in the vehicle.

14.   Officers searched the vehicle and located approximately 20 pounds of

      marijuana.

15.   Coleman was advised that the marijuana would be submitted to the Georgia

      Bureau of Investigation (“GBI”) and charges would be pending.

16.   The marijuana was taken into custody by Gwinnett County PD and

      submitted for testing.

17.   Coleman was released on scene with tickets.

B. Coleman drove DEFENDANT VEHICLE when he was arrested and charged
   with trafficking marijuana on January 27, 2021

18.   On January 27, 2021 DEA Atlanta FIT Agents established surveillance at

      Coleman’s home.

19.   At approximately 10:00 a.m., TFO Patrick Tenety observed Coleman open a

      garage door, take trash to the curb, return to the garage, and close the

      garage.


                                      4
        Case 1:21-cv-03012-WMR Document 1 Filed 07/27/21 Page 5 of 8




20.   TFO Tenety also observed DEFENDANT VEHILCE parked in the garage

      while the door was open.

21.   Officers retrieved the trash that Coleman placed on the curb.

22.   A canine officer conducted a free air sniff on the trash and exhibited a

      positive alert.

23.   Officers searched the trash and located Ziploc-style bags containing a white

      powdery substance and a package with Coleman’s name and address on the

      shipping label.

24.   Officers obtained an arrest warrant for Coleman and a search warrant for

      his home.

25.   At approximately 1:16 p.m., officers executed the arrest and search

      warrants.

26.   Officers observed Coleman open the garage door, enter DEFENDANT

      VEHICLE, exit the garage, and drive away.

27.   Officers then made contact with Coleman in DEFENDANT VEHICLE and

      detained him.

28.   Officers executed the search warrant for Coleman’s home and located

      approximately 85 pounds of marijuana, 159 grams of THC edibles, 14 grams

      of THC oil, a pill press, drug paraphernalia, and firearms.

                                        5
        Case 1:21-cv-03012-WMR Document 1 Filed 07/27/21 Page 6 of 8




29.   Coleman was arrested and charged with trafficking marijuana, possession

      of a firearm by a convicted felon, and possession of a firearm during the

      commission of a felony.

30.   Officers deployed a canine officer to conduct a free air sniff on

      DEFENDANT VEHICLE. The canine gave a positive alert but no

      contraband was located in the vehicle, which suggests that, at some point,

      there were drugs in the car.

31.   DEFENDANT VEHICLE was seized from Coleman during the execution of

      a search warrant and initially towed to the Gwinnett County PD

      Headquarters.

32.   DEFENDNAT VEHICLE was later towed to 2565 Century Parkway,

      Atlanta, Georgia 30345 and secured pending Federal forfeiture.

33.   On or about April 28, 2021, Coleman, by and through counsel, filed a claim

      asserting an interest in DEFENDANT VEHICLE.

                                 CONCLUSION

34.   Based on the forgoing, the DEFENDANT VEHICLE is subject to forfeiture

      to the United States pursuant to 21 U.S.C. § 881(a)(4) on the grounds that it

      was used, or intended for use, to transport, or in any manner to facilitate the

      transportation, sale, receipt, possession, or concealment of controlled

                                         6
       Case 1:21-cv-03012-WMR Document 1 Filed 07/27/21 Page 7 of 8




     substances in violation of 21 U.S.C. §§ 841 and 846.

WHEREFORE, Plaintiff prays:

     (1)   that the Court forfeit DEFENDANT VEHICLE to the United States of

           America;

     (2)   that the Court award Plaintiff the costs of this action; and

     (3)   that Plaintiff have such other and further relief as the Court deems

           just and proper under the facts and circumstances of this case.

     This ____ day of July, 2021.

                                     Respectfully submitted,

                                     Kurt R. Erskine
                                           Acting United States Attorney

                                      /s/ Norman L. Barnett
                                     NORMAN L. BARNETT
                                           Assistant United States Attorney
                                     Georgia Bar No. 153292
                                     75 Ted Turner Dr., S.W., Ste. 600
                                     Atlanta, Georgia 30303
                                     norman.barnett@usdoj.gov




                                        7
        Case 1:21-cv-03012-WMR Document 1 Filed 07/27/21 Page 8 of 8




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,

                                                Civil Action No:
              v.

2011 MERCEDES BENZ GL450 WITH VIN

4JGBF7BE2BA644472,

      Defendant.


            VERIFICATION OF COMPLAINT FOR FORFEITURE

      I, Task Force Officer Daniel S. Garsh, have read the Complaint for Forfeiture

in this action and state that its contents are true and correct to the best of my

knowledge and belief based upon my personal knowledge of the case and upon

information obtained from other law enforcement personnel.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

             27 day of July, 2021.
      This ______

                                            _________________________________
                                            TFO DANIEL S. GARSH
                                            DRUG ENFORCEMENT AGENCY

                                        8
